CALOGERO, J.,
additionally concurs in the writ grant and remand to the Court of Appeal. The state’s opposition recites.that the defendant requisitioned certain “items for his own personal consumption ...” The bill of information charges the defendant with “theft of U.S. currency belonging to the Calcasieu Parish school system of the value of $984.62.” In order to invoke La.C.Cr.P. art. 572’s time limitation on prosecution, it will in my opinion be necessary to determine from the present record how, legally, this defendant charged with misappropriating $984.62 cash, was a person who was (by virtue of his employment) entrusted with or in control of that cash.